DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 6/24/2020 and 7/8/2020 have been reviewed by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krupkin et al (2008/0219300).
With respect to claim 1, Krupkin et al disclose: A multi-stage fiber amplifier  [ taught by the combination of pre-amplifier (134) and power amplifier (202 and 204) in figure 4A ] comprising: a first stage to amplify a signal beam [ taught by the pre-amplifier (134) – shown in more detail by figure 3 ]; a second stage to further amplify the signal beam [ taught by the power amplifier (202 and 204) in figure 4 ], the signal beam generating a backward-propagating stimulated Brillouin scattered (SBS) pulse [ paragraph [0050] teaches the use of an isolator (206) in the power amplifier (202 and 204) in order to prevent SBS from reflecting back to the pre-amplifier (134) ]; and a filter [ taught by filter (190) in the pre-amplifier (134) ], in optical communication with an output of the first stage and an input of the second stage [ figure 3 shows the filter (190) at the output of the pre-amplifier (134) wherein the output is directed to the power amplifier (136) – (202 and 204) in figure 4A ], to transmit the signal beam from the first stage to the second stage and to prevent SBS-pulse induced non-linear spectrum (SPINS) light generated by the backward-propagating SBS pulse from propagating backward from the second stage to the first stage [ the filter (190) works in combination with the isolator (206) to prevent SBS back-reflection; paragraph [0050} states “…Isolator 206 is therefore included in first amplification stage 202 in order to prevent SBS from reflecting back into pre-amplifier 134 (FIG. 2). This prevention is further enhanced by band pass filter 190 (FIG. 3), with which isolator 206 is coupled…” ].
Claim 5 is inherent in view of paragraph [0050] stating “…Power amplifier 200 will further amplify the pulsed beam of light to energies where SBS effects can attenuate the pulse energy of the pulsed beam of light…”
The limitation of claim 5 reciting “…generated by at least one of stimulated Raman scattering, self-phase modulation, or four-wave mixing of the SBS pulse…” broadly reads on effects induced by SBS propagating through a fiber.
Claim 6 is anticipated because the output of filter (190) in the pre-amplifier is input to an isolator (206) located in the power amplifier (136).
Claim 7 is anticipated because the power amplifier (136) and pre-amplifier (134) are an integrated structure.
Claim 8 is anticipated because paragraph [0050] teaches that the band pass filter (190) enhances the prevention of back-reflected SBS by the isolator (206), thus requiring an overlap in wavelength.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krupkin et al (2008/0219300) in view of  Flint et al (WO 2019077090 A1).	
With respect to claim 10, Krupkin et al disclose: A method of amplifying a signal beam at a first wavelength with a multi-stage fiber amplifier [ taught by the operation of the combination of pre-amplifier (134) and power amplifier (136) ] comprising: amplifying the signal beam with a first stage of the multi-stage fiber amplifier [ taught operation of pre-amplifier (134) ]; amplifying the signal beam with the second stage of the multi-stage fiber amplifier [ taught by operation of power amplifier (136) ], the signal beam generating a backward-propagating stimulated Brillouin scattered (SBS) pulse [ paragraph [0050] teaches that the power amplifier (136) generates backward SBS ] at a second wavelength greater than the first wavelength, the backward-propagating SBS pulse inducing nonlinear generation of a backward-propagating pulse comprising at least one spectral component at a third wavelength greater than the second wavelength; and preventing the backward-propagating pulse from propagating backward to the first stage of the multi-stage fiber amplifier [ taught by the operation of filter (190) and isolator (206) ].
Krupkin et al does not explicitly teach the properties of the backward SBS include second and third wavelengths greater than the first.
Flint et al discusses the properties of Stimulated Brillouin Scattering (SBS). In the description section, they state “…Spontaneous Brillouin scattering is caused by natural thermal fluctuations within the optical medium. However, when the intensity of a light beam propagated through the medium is sufficiently high, variations in the electric field of the light beam can induce acoustic vibrations within the material. Scattering caused by these induced acoustic waves is known as Stimulated Brillouin scattering (SBS). --> The change in optical frequency of scattered light from the frequency of the incident beam is called a Stokes shift. Scattered light that is shifted to lower frequencies are denoted as stokes components and light scattered to higher frequencies as anti-Stokes components…”
As a result, specifying that the SBS have a second and third frequency greater than the first would have been obvious in that it reads on the anti-Stokes components.
Claim 13 reads on effects induced by SBS propagating through a length of fiber.
Claim 14 is taught by the operation of isolator (206).
Claim 15 is taught by the operation of filter (190).
Claim 16 is taught because paragraph [0050] teaches that the band pass filter (190) enhances the prevention of back-reflected SBS by the isolator (206), thus requiring an overlap in wavelength.
Allowable Subject Matter
Claims 2-4, 9, 11, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.
With respect to claim 18, the cited prior art does not, at least, teach or suggest the limitation reciting “a filter, in optical communication with an output of the first amplifier stage and an input of the second amplifier stage, to transmit the forward-propagating signal beam from the first stage to the second stage and to block the backward-propagating pulse, the filter have a passband comprising the signal wavelength and narrower than the reject band of the isolator, the filter having a suppression of at least 30 dB outside the passband and over substantially all of a gain band of the first amplifier stage [ italics added ]…”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/MARK HELLNER/            Primary Examiner, Art Unit 3645